


Exhibit 10.1




ZHONE TECHNOLOGIES, INC.


INCENTIVE BONUS PLAN


This Incentive Bonus Plan (the “Plan”) is intended to provide an additional
incentive for key employees of Zhone Technologies, Inc., a Delaware corporation
(the “Company”), to perform to the best of their abilities, to further the
growth, development and financial success of the Company, and to enable the
Company to attract and retain highly qualified employees.
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has adopted the Plan, effective November 8, 2013.
1.Participants. Participation in the Plan shall be limited to such employees of
the Company and its subsidiaries and affiliates whom the Committee from time to
time determines shall be eligible to receive a bonus hereunder (the
“Participants”).


2.Administration. The Plan shall be administered by the Committee. The Committee
shall have the discretion and authority to administer and interpret the Plan,
including the authority to establish bonus programs or guidelines under the Plan
(the “Plan Guidelines”) from time to time containing such terms and conditions
as the Committee may determine or deem appropriate in its discretion, including,
without limitation, the administration of the Plan and/or the determination and
payment of bonuses hereunder. The Committee may modify, suspend, terminate or
supersede the Plan Guidelines at any time in its sole discretion. Any and all
Plan Guidelines adopted by the Committee shall be subject to the terms and
conditions of the Plan.


3.    Bonus Determinations.


(a)A Participant may receive a bonus payment under the Plan with respect to any
period(s) of employment or performance established by the Committee and based
upon such objective and/or subjective performance goals as the Committee may
determine in its sole discretion (the “Performance Goals”), which may include,
without limitation, performance goals based on one or more of the following
corporate criteria and/or individual criteria: (i) net earnings (either before
or after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (ii) gross or net sales or revenue; (iii) net income
(either before or after taxes); (iv) adjusted net income; (v) operating income;
(vi) cash flow (including, but not limited to, operating cash flow and free cash
flow); (vii) return on assets; (viii) return on capital; (ix) stockholders’
equity; (x) total stockholders’ return; (xi) return on sales; (xii) gross or net
profit or operating margin; (xiii) expenses; (xiv) working capital; (xv)
earnings per share; (xvi) adjusted earnings per share; (xvii) price per share of
the Company’s common stock; (xviii) implementation or completion of critical
projects; (xix) comparisons with various stock market indices; (xx) debt
reduction; (xxi) operating efficiency; (xxii) financial ratios; and (xxiii)
financing and other capital raising and strategic transactions.


(b)    A Performance Goal may be a single goal or a range with a minimum goal up
to a maximum goal. Unless otherwise determined by the Committee, the amount of
each Participant’s bonus shall be based upon a bonus formula determined by the
Committee in its sole discretion that ties such bonus to the attainment of the
applicable Performance Goals. The Committee may in its sole discretion modify or
change the bonus formulas and/or Performance Goals at any time and from time to
time during or upon completion of a performance period.




--------------------------------------------------------------------------------




4.    Target and Maximum Bonuses. Each Participant will be assigned a target
and/or maximum bonus for each period of employment or performance for which the
Participant is eligible to receive a bonus award based on his or her job
classification and responsibilities. A Participant’s target and/or maximum bonus
may, but need not, be expressed as a percentage of his or her base salary.
Unless and until changed by the Committee, in its sole discretion, the maximum
bonus for the Chief Executive Officer of the Company under the Plan shall be
equal to $206,250 per quarter, for a maximum aggregate bonus under the Plan of
$825,000 per year.


5.    Payment of Bonuses.


(a)The payment of bonuses under the Plan shall be made on any date or dates
determined by the Committee and shall be subject to such terms and conditions as
may be determined by the Committee in its sole discretion. Unless otherwise
determined by the Committee, a Participant must be an active employee of the
Company or its subsidiaries or affiliates and in good standing as of the date on
which the bonus is paid in order to be entitled to receive such bonus. If a
Participant dies or a Participant’s employment is terminated for any reason
prior to the payment of his or her bonus, the payment of any bonus (and in the
case of death, the person or persons to whom such payment shall be made) shall
be determined at the sole discretion of the Committee.
    
(b)    Any bonus that becomes payable under the Plan may be paid in the form of
cash, shares of the Company’s common stock or a combination of both, as
determined by the Committee in its sole discretion. To the extent that the
Committee determines to pay a bonus in the form of shares of the Company’s
common stock, such shares shall be awarded under the Company’s then-effective
equity plan, and shall be subject to the terms and conditions thereof.


6.    Amendment, Suspension and Termination. The Committee may amend, suspend or
terminate the Plan at any time in its sole discretion.


7.    Miscellaneous.
(a)    The Company shall deduct all federal, state and local taxes required by
law or Company policy from any bonus paid hereunder.
(b)    In no event shall the Company be obligated to pay to any Participant a
bonus for any period by reason of the Company’s payment of a bonus to such
Participant in any other period, or by reason of the Company’s payment of a
bonus to any other Participant or Participants in such period or in any other
period. Nothing contained in the Plan shall confer upon any person any claim or
right to any payments hereunder. Such payments shall be made at the sole
discretion of the Committee.
(c)    Nothing contained in the Plan shall confer upon any Participant any right
to continue in the employ of the Company, or shall interfere with or restrict in
any way the right of the Company, which is hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
cause.
(d)    The Plan shall be unfunded. Amounts payable under the Plan are not and
will not be transferred into a trust or otherwise set aside. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any bonus under the Plan. Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.
(e)    No award granted under the Plan may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated. All rights with respect to an
award granted to a Participant under the Plan shall be available during his or
her lifetime only to the Participant.




--------------------------------------------------------------------------------




(f)    The Plan shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of California.
(g)    Bonus payments are not intended to constitute a deferral of compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and are intended to satisfy the “short-term deferral” exemption under
Section 409A of the Code and the Treasury Regulations issued thereunder.
Accordingly, to the extent necessary to cause bonus payments hereunder to
satisfy the “short-term deferral” exemption under Section 409A of the Code and
the Treasury Regulations issued thereunder, a bonus payment shall be made not
later than the later of (i) the fifteenth day of the third month following the
Participant’s first taxable year in which the bonus payment is no longer subject
to a substantial risk of forfeiture, or (ii) the fifteenth day of the third
month following the Company’s first taxable year in which the bonus payment is
no longer subject to a substantial risk of forfeiture; provided, however, that
if due to administrative reasons bonuses are not paid within the foregoing time
periods, then such bonuses will be paid as soon as administratively feasible but
no later than the last day of the calendar year following the end of the
calendar year to which such bonuses relate.








